Citation Nr: 1021797	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-05 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a November 2006 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Chicago, Illinois in which the RO 
denied the appellant's claim of entitlement to a compensable 
disability rating for his service-connected bilateral hearing 
loss.  The appellant, who had active service from June 1942 
to March 1946, appealed that decision to the BVA.  
Thereafter, the RO certified the appellant's appeal to the 
BVA for further review.

The appellant testified during a Video Conference hearing 
before the undersigned Veterans Law Judge in May 2010.  At 
that time, he essentially requested that his increased rating 
bilateral hearing loss claim be remanded to the RO for the 
scheduling of a new VA audiological examination. May 2010 BVA 
hearing transcript.   

After reviewing all evidence of record, the Board finds that 
additional development of the appellant's claim is necessary.  
As such, the appeal is REMANDED to the RO via the Appeals 
Management Center ("AMC") in Washington, DC.  VA will 
notify the appellant that further action is required on his 
part.


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to a compensable disability 
rating for his service-connected bilateral hearing loss 
discloses a need for further development prior to final 
appellate review.

In this regard, the appellant contends that the 
noncompensable disability rating that has been assigned for 
his bilateral hearing loss is in error as he reports that his 
hearing loss is much worse than contemplated. See June 2006 
statement in support of claim; May 2010 BVA hearing 
transcript.  Specifically, the appellant testified that he 
feels his bilateral hearing loss has worsened since his last 
audiological examination. Id., pgs. 2,4.  A review of the 
appellant's claims file indicates that the appellant was 
afforded a VA audiological examination in relationship to his 
increased rating claim in September 2006; however, the 
results of this examination were found to be inconsistent and 
"non-organic" such that the testing was terminated. See 
September 2006 VA medical record.  The appellant testified 
that he cooperated during his September 2006 VA examination 
and was confused about the results that were reported. May 
2010 BVA hearing transcript, p. 3.  He also indicated his 
willingness to attend another examination. Id.     

In light of the fact that the appellant believes that his 
hearing has worsened since he submitted his request for an 
increased rating in June 2006, it appears to the Board that a 
medical question has been presented as to whether the 
appellant's bilateral hearing loss may have increased in 
severity since his last examination. See August 2004 VA 
examination report.  As such, the Board finds that a new VA 
audiological examination is warranted.  Although the mere 
passage of time does not necessarily require that a VA 
examination be rescheduled, where the evidence of record does 
not reflect the current state of a veteran's disability, a VA 
examination must be conducted. See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Therefore, the 
Board finds that a more recent VA examination is in order to 
accurately assess the current severity of the appellant's 
bilateral hearing loss.  

In light of the foregoing, the case is REMANDED to the RO via 
the Appeals Management Center ("AMC") in Washington, D.C. 
for the actions specified below.  In remanding this appeal, 
the Board requests that the AMC please note that this appeal 
has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c).  As such, expedited handling is requested.

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed in regards 
to the appellant's claims, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107. 
See also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

2.  The RO should afford the appellant 
a VA audiological examination to 
determine the current nature and 
severity of the appellant's bilateral 
hearing loss.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  
The examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
nature and severity of the appellant's 
service-connected bilateral hearing 
loss.  Any opinions expressed should be 
accompanied by a clear rationale, and a 
discussion of the facts and medical 
principles involved, if necessary. 

When the development requested has been completed, the RO 
should readjudicate the issue on appeal in light of any 
additional evidence added to the claims file.  If the 
benefit sought is not granted, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other 


appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



